NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Argued October 26, 2005
                             Decided January 25, 2007

                                      Before

                    Hon. JOEL M. FLAUM, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 05-2345

LETICIA CERVANTES DE                           Appeal from the United States
HERNANDEZ,                                     District Court for the Eastern
          Petitioner-Appellant,                District of Wisconsin.
     v.
                                               No. 05 C 347
MICHAEL CHERTOFF, et al.,
        Respondents-Appellees.                 Rudolph T. Randa, Chief Judge.


                                     ORDER

       Letitia Cervantes de Hernandez, a Mexican citizen, seeks an adjustment of
her status and a waiver of inadmissibility. The Immigration Judge (“IJ”) denied
both requests. Cervantes de Hernandez argues that the IJ’s failure to determine
whether she made a material and willful misrepresentation on her application for
an adjustment of status denied her due process. She also contends that the IJ
applied an improper legal standard to her request for a waiver of inadmissibility.
We, however, lack jurisdiction to review Cervantes de Hernandez’s due process
challenges to the denial of her requests for adjustment of status and a waiver of
inadmissibility. Moreover, even if we could review her challenge to the denial of her
waiver request, the IJ did not apply an improper standard in denying the request.
As a result, we deny the petition for review.
No. 05-2345                                                                     Page 2

                                 I. BACKGROUND
       Letitia Cervantes de Hernandez, a Mexican citizen, entered the United
States without inspection over twenty years ago. She is married to a United States
citizen and has two United States citizen children, ages thirteen and nineteen at
the time of the immigration judge’s decision. In 1995, she pled guilty to
transferring false United States identification documents and possessing unlawful
United States documents in violation of 18 U.S.C. §§ 1028(a)(2) and 1028(a)(6). She
received a sentence of two years’ probation.
       The United States government initiated deportation proceedings in 1996,
alleging that she entered the United States without inspection. Cervantes de
Hernandez then filed an Application to Register Permanent Residence or Adjust
Status Form (an “I-485 form”). One question on this application asked whether she
had ever “been arrested, cited, charged, indicted, fined, or imprisoned for breaking
or violating any law or ordinance, excluding traffic violations.” The answer “no”
followed this question on the application she filed. Acknowledging this answer was
incorrect in light of her conviction, she suggests that her attorney is responsible for
the misrepresentation. In December 1997, the government notified Cervantes de
Hernandez of additional grounds for deportability, including that she had willfully
misrepresented a material fact on her I-485 form. See 8 U.S.C. § 1182(a)(6)(C)(i).
She then filed an application for a waiver of inadmissibility.
      After a series of hearings, the immigration judge ruled that Cervantes de
Hernandez was deportable because she entered the United States without
inspection. See 8 U.S.C. § 1227. Although the IJ found Cervantes deportable for
entering the United States without inspection, she may have been able to lawfully
remain in the United States if the IJ had granted her request for an adjustment of
status. See 8 U.S.C. § 1255(i)(1). The IJ, however, found that Cervantes de
Hernandez was subject to the ground of inadmissibility contained in 8 U.S.C. §
1182(a)(6)(C)(i). This section provides that “[a]ny alien who, by fraud or willfully
misrepresenting a material fact, seeks to procure (or has sought to procure or has
procured) a visa, other documentation, or admission into the United States or other
benefit provided under this chapter is inadmissible.”
      An applicant deemed inadmissible under 8 U.S.C. § 1182(a)(6)(C)(i) needs a
waiver of inadmissibility to be eligible for an adjustment of status. See 8 U.S.C. §
1182(i). Although Cervantes de Hernandez had applied for such a waiver, the IJ
denied her request. After noting that normally her family ties would mean he
would grant the waiver (she was married to a United States citizen and had two
United States citizen children), the IJ found that Cervantes de Hernandez’s
testimony at the hearing “was neither altogether truthful nor candid.” The IJ
concluded that Cervantes de Hernandez’s testimony on cross examination
amounted to significant involvement in the false identification scheme for which she
had been convicted, and that the evidence suggested she had much more
No. 05-2345                                                                     Page 3

involvement than she had admitted on direct examination. He therefore denied her
request for a waiver of inadmissibility.
        Cervantes de Hernandez appealed to the BIA. The BIA affirmed the IJ’s
decision without opinion and ordered her to voluntarily depart within thirty days.
Cervantes de Hernandez next filed a motion to reopen alleging that her former
attorney had provided ineffective assistance of counsel by answering the criminal
history question on her I-485 form incorrectly. In connection with her motion to
reopen, she submitted a letter from her former attorney instructing her to sign the
form, complete a copy of the form, and then mail both back to him; the letter stated
he would then have the answers typed on the original form. Cervantes de
Hernandez filed her motion to reopen one day late, however, and the BIA denied it
as untimely, noting that Cervantes was represented by counsel and could have
raised the claims against her former counsel earlier.1 Cervantes de Hernandez
later filed a petition for writ of habeas corpus in the district court. The district
court denied her petition, and Cervantes de Hernandez filed a notice of appeal.
                                   II. ANALYSIS
A.    We will treat this matter as a petition for review.
       Shortly after Cervantes de Hernandez filed her appeal from the district
court’s decision denying her petition for a writ of habeas corpus, the REAL ID Act
took effect. The Act does not set forth how a court of appeals should treat an appeal
from a district court’s denial of a request for habeas relief brought under 28 U.S.C. §
2241 that was pending in the appellate court when the Act took effect. We have,
however, joined other circuits in concluding that these claims should also be treated
as petitions for review. Padilla v. Gonzales, 470 F.3d 1209, 1213 (7th Cir. 2006)
(citing Gonzales-Gomez v. Achim, 441 F.3d 532, 533 (7th Cir. 2006); Rosales v.
Bureau of Immigration and Customs Enforcement, 426 F.3d 733, 736 (5th Cir.
2005); Alvarez-Barajas v. Gonzales, 418 F.3d 1050 (9th Cir. 2005); Bonhometre v.
Gonzales, 414 F.3d 442 (3d Cir.2005)). Both parties agree that this is the proper
course. The REAL ID Act nullified the district court’s ruling on Cervantes de
Hernandez’s habeas petition, and we will review her case as a petition for review.
See Padilla, 470 F.3d at 1213.
B.    Cervantes de Hernandez’s challenges to the denials of her requests
      for adjustment of status and a waiver of inadmissibility do not
      succeed.
       Cervantes de Hernandez presents two arguments to us. First, she contends
that the IJ’s failure to explicitly determine the materiality and willfulness of the
misrepresentation on her I-485 form denied her due process. Second, she argues
that when the IJ denied her request for a waiver of inadmissibility, the IJ

      1
       In her arguments to this court, Cervantes de Hernandez does not contest the
denial of her motion to reopen.
No. 05-2345                                                                        Page 4

improperly balanced the equities instead of determining whether she had suffered
extreme hardship. She also contends this procedure denied her due process.
       The government submits that we lack jurisdiction to consider either of these
arguments. The Immigration and Nationality Act states that appellate courts may
not review “(i) any judgment regarding the granting of relief under section 1182(h),
1182(i), 1229b, 1229c, or 1255 of this title, or (ii) any other decision or action of the
Attorney General or the Secretary of Homeland Security the authority for which is
specified under this [subchapter] to be in the discretion of the Attorney General or
the Secretary of Homeland Security, other than the granting of relief under section
1158(a) of this title.” 8 U.S.C. § 1252(a)(2)(B). Both Cervantes de Hernandez’s
request for adjustment of status (8 U.S.C. § 1255) and request for a waiver of
inadmissibility (8 U.S.C. § 1182(i)) fall within this provision. The REAL ID Act,
however, 2005, qualifies this jurisdiction-stripping provision with a new provision
that provides:
      Nothing in subparagraph (B) or (C), or in any other provision of this chapter
      (other than this section) which limits or eliminates judicial review, shall be
      construed as precluding review of constitutional claims or questions of law
      raised upon a petition for review filed with an appropriate court of appeals in
      accordance with this section.
8 U.S.C. § 1252(a)(2)(D). As a result, we may review constitutional claims and
“questions of law” presented in final removal orders. Hamdan v. Gonzales, 425 F.3d
1051, 1057 (7th Cir. 2005).
       Cervantes de Hernandez labels her claims as constitutional due process
claims, and aliens have a constitutional right to due process in immigration
proceedings. Reno v. Flores, 507 U.S. 292, 306 (1993); Giday v. Gonzales, 434 F.3d
543, 547 (7th Cir. 2006). Even so, “no due process challenge may be made unless
the challenger has been (or is threatened with being) deprived of life, liberty, or
property.” Cevilla, 446 F.3d 658, 662 (7th Cir. 2006). As a result, we concluded in
Cevilla that “an alien’s right to due process does not extend to proceedings that
provide only . . . discretionary relief.” Id. (quoting Hamdan v. Gonzales, 425 F.3d
1051, 1060-61)); see also Dave v. Ashcroft, 363 F.3d 649, 653 (7th Cir. 2004).
      1.      Adjustment of Status
       Cervantes de Hernandez’s challenge to the denial of her request for
adjustment of status does not present a colorable due process claim. Because
adjustment of status is a discretionary form of relief, an alien’s right to due process
does not extend to requests for such relief. Hamdan, 425 F.3d at 1051. And even if
we could consider this claim, the record does not reflect that she was denied due
process. Cervantes de Hernandez does not contend, for example, that she did not
receive an opportunity to present evidence suggesting that the answer on her I-485
form was not a material misrepresentation. Cf. Rodriguez Galicia v. Gonzales, 422
F.3d 529, 538 (7th Cir. 2005) (due process requires that aliens receive a meaningful
No. 05-2345                                                                      Page 5

opportunity to be heard and to present evidence on their behalf). Rather, she
disagrees with the IJ’s conclusion that she made a material misrepresentation on
the form. This argument raises a challenge to the sufficiency of the evidence
supporting the IJ’s determination, not a due process claim. See Cevilla, 446 F.3d at
661 (application of law to facts does not constitute a reviewable due process claim).
As a result, this challenge cannot succeed.
      2.      Waiver of Inadmissibility
      Due process also does not extend to Cervantes de Hernandez’s request for a
waiver of inadmissibility. The provision under which she seeks a waiver, 8 U.S.C. §
1182(i)(1), provides:
     The Attorney General may, in the discretion of the Attorney General, waive
     the application of clause (i) of subsection (a)(6)(C) of this section in the case of
     an immigrant who is the spouse, son, or daughter of a United States citizen or
     of an alien lawfully admitted for permanent residence if it is established to the
     satisfaction of the Attorney General that the refusal of admission to the
     United States of such immigrant alien would result in extreme hardship to
     the citizen . . . .
First, like an adjustment of status, the waiver of inadmissibility that Cervantes de
Hernandez seeks is a discretionary form of relief. See Vasile v. Gonzales, 417 F.3d
766, 768 (7th Cir. 2005) (“Permissive language that refers to demonstrating
something to the agency’s ‘satisfaction’ is inherently discretionary.”). In addition,
Cervantes de Hernandez’s contention that the IJ did not determine whether she or
her family members would suffer “extreme hardship” if her request was denied does
not aid her due process argument. We considered a similar argument in
Cevilla and concluded that “even if all the statutory criteria, including extreme
hardship, are present” we would still lack jurisdiction to review the due process
challenge “because [the criteria] are merely preconditions to asking the government
to exercise discretion in the government’s favor.” 446 F.3d at 662. Although Cevilla
addressed cancellation of removal and not a waiver of inadmissibility, the same
principle applies here. Because a waiver of inadmissibility is discretionary, even if
Cervantes de Hernandez had shown extreme hardship, we could not review her due
process challenge.
       We have, however, reviewed as “questions of law” challenges to whether the
correct legal standard was applied to a claim. See Ali v. Achim, 468 F.3d 462, 465
(7th Cir. 2006). Cervantes de Hernandez maintains that the IJ used an improper
standard when it denied her request for a waiver of inadmissibility, as she contends
the IJ should have determined whether she suffered extreme hardship. Although a
waiver of inadmissibility under 8 U.S.C. § 1182(i) now requires a showing of
extreme hardship, see Cervantes-Gonzales v. I.N.S., 244 F.3d 1001, 1004 (9th Cir.
2001), the statute does not make a waiver of inadmissibility automatic upon an
extreme hardship demonstration. Rather, as in the cancellation of removal relief at
issue in Cevilla, a showing of “extreme hardship” is only one of the “preconditions to
No. 05-2345                                                                    Page 6

asking the government to exercise discretion in its favor.” 446 F.3d at 662; see 8
U.S.C. § 1182(i).
        We do not find that the IJ applied an improper standard in this case. The
IJ’s order explicitly set forth the proper “extreme hardship” standard and listed
factors in a determination of whether “extreme hardship” exists. The IJ then stated
that he would “pretermit threshold issues of eligibility for relief” and deny the
waiver in the exercise of his discretion. The IJ noted that although Cervantes de
Hernandez’s family ties would ordinarily outweigh many other considerations, the
IJ’s conclusion that her testimony was “neither altogether truthful nor candid” led
it to deny her request for a waiver. In support of this conclusion, the IJ pointed to
her testimony that although she testified she did not know what Roberto Salas was
doing while he lived at her home, she admitted that over $1000 was found in her
bedroom and that a copier, cameras, a laminator, and counterfeit Social Security
cards and resident alien cards were found in her home. The IJ concluded that the
presence of these items suggested that she had more knowledge about the
falsification of United States identification documents than her testimony on direct
examination reflected.
      The IJ’s analysis does not reflect an improper failure to determine whether
Cervantes de Hernandez had demonstrated “extreme hardship.” Instead, it
demonstrates that the IJ decided that even if Cervantes de Hernandez met
statutory threshold issues of eligibility such as extreme hardship, the IJ denied her
request in the exercise of its discretion. As a result, the IJ did not apply an
improper standard to Cervantes de Hernandez’s request for a waiver of
inadmissibility.


                                III. CONCLUSION
      For the foregoing reasons, the petition for review is DENIED.